PER CURIAM.
The indictment is fatally defective, in failing to aver the intention of the •defendant, which is the essence of his criminality, to wit, either to deprive or defraud the true ■owner of his property, or the use or benefit thereof, or to appropriate it to the use of the taker or some other person. Judgment of conviction reversed, and defendant .discharged, unless, at the next term of court, a new indictment is found by the grand jury. The prosecution is given leave to apply to such court for the ■privilege of resubmitting the case.